SEPARATION AGREEMENT
 
This agreement (the “Agreement”) effective on the last day executed below, is
entered into between YI (JENNY) LIU (“Employee”) and RINO INTERNATIONAL
CORPORATION, a Nevada corporation (“Employer”) relating to Employee’s employment
and separation from employment with Employer and its subsidiaries.
 
In consideration of the execution and delivery of the Agreement and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowl­edged, the parties hereby agree as follows:
 
1.
Separation From Employment and Severance Rights.

 
1.1.
Employee resigned as Chief Financial Officer and from any and all other offices
or positions Employee may have had with Employer or any of its subsidiaries or
affiliated companies effective April 27, 2010 (“Separation Date”), with
Employee’s Base Salary continuing through April 30, 2010 pursuant to the
Employment Agreement defined below.

 
1.2.
Employee’s separation from employment with Employer was effective on the
Separation Date. Employee will be reimbursed the sum of $1,000 for business
expenses incurred by Employee, including the costs of her China and U.S. based
cellular phone bill for the period from January 2010 through April 2010 for use
of such phone for work on behalf of Employer.

 
1.3.
In exchange for the covenants, warranties and promises which Employee makes in
this Agreement below and the Employee’s compliance with this Agreement, Section
5(B) of the Employment Agreement, dated June 30, 2009 (the “Employment
Agreement”) is hereby amended such that the options to purchase 10,000 shares of
the Employer’s common stock (the “Shares”) at the exercise price $6.15 per share
granted to Employee shall vest immediately upon the execution of this
Agreement.. [and the options to purchase 20,000 shares that were to vest on June
30, 2011 and the options to purchase 20,000 shares which were to vest on June
30, 2012 shall be cancelled and be of no further force or effect]. Once vested,
the foregoing options to purchase 10,000 shares of the Employer’s common stock
which may be exercised until August 12, 2013. None of the options referred to in
this Section 1.3 may be exercised on a cashless basis.

 
1.4.
In connection with Employee’s receipt of the Shares, Employee represents to the
Company as follows

 
(i)           Employee is acquiring the Shares for investment purposes for her
own account and without a present intention to distribute the Shares and the
Employee will dispose of the Shares only in accordance with the Securities Act
of 1933, as amended (the “Securities Act”).


(ii)           Employee understands that the Shares have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”) and cannot
be resold, except pursuant to Rule 144 or another exemption from the
registration requirements of the Securities Act.


(iii)           Employee acknowledges that the certificate(s) representing the
Shares will include a restrictive legend substantially as follows:


The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), and may not be sold,
transferred or otherwise disposed of in the absence of an effective registration
statement under such Act or an opinion of counsel satisfactory to the Company to
the effect that such registration is not required.
 
1

--------------------------------------------------------------------------------




(iv) Employer and its counsel are entitled to rely on this above referenced
representation letter in authorizing the Employer’s transfer agent to issue
certificate(s) for the Shares.


1.5.
Employer agrees that if Employee is made a party, is threatened to be made a
party, to any action, suit or proceeding, whether civil, criminal,
administrative, or investigative (a “Proceeding”), by reason of the fact that
Employee is or was an employee of Employer, or is or was serving at the request
of Employer as an employee or agent of another corporation, partnership, joint
venture, trust, or other enterprise, including service with respect to clients
of Employer, whether or not the basis of such Proceeding is Employee’s alleged
action in an official capacity while serving as an employee, agent or
consultant, Employee shall be indemnified and held harmless by Employer, to the
same extent as the officers and directors of the Employer to the fullest extent
permitted by law and to the extent such proceeding is eligible for coverage
under Employer’s officer and director liability insurance policy then in effect,
against all cost, expense, liability, and loss (including, without limitation,
attorney’s fees, judgments, fines, ERISA excise taxes or other liabilities or
penalties and amounts paid or to be paid in settlement) reasonably incurred or
suffered by Employee in connection therewith, and such indemnification shall
continue as to Employee even if she has ceased to be an employee or agent of the
Employer and shall inure to the benefit of Employee’s heirs, executors and
administrators. Employer shall pay in cash, as and when due, any and all
attorneys’ fees and costs incurred by Employee in connection with any dispute or
settlement arising from a Proceeding covered under this Section 1.5.  

 
1.6.
Employer shall pay in cash, as and when due, any and all attorneys’ fees and
costs incurred by Employee in connection with any dispute or settlement arising
from her affiliation with Employer , as an employee or as a consultant, or as an
employee or agent of another corporation, partnership, joint venture, trust, or
other enterprise, including service with respect to clients of Employer, whether
or not the basis of such proceeding is Employee’s alleged action, Employee shall
be indemnified and held harmless by Employer, to the same extent as the officers
and directors of the Company, to the fullest extent legally permitted.

 
2.
Covenants of Employee.

 
2.1.
In exchange for the promises which Employer makes in this Agreement, Employee,
her heirs, executors, administrators, successors and assigns (referred to
collectively as “Releasors”) hereby waive and release Employer and any and all
of Employer’s past and/or present affiliates, officers, directors, members,
agents, employees, employee benefit plans and their fiduciaries and
administrators, and all of its and their successors and assigns (referred to
collectively as the “Releasees”) from all causes of action, suits, debts, dues,
liabilities, obligations, costs, expenses, liens, damages, judgments, claims and
demands of any kind whatsoever, at law or in equity, whether or not they are
presently known to exist, that Releasors has against Releasees arising out of,
by reason of, or relating in any way whatsoever to any matter, cause or thing
from any time up to the Effective Date of this Agreement..

 
2.2.
The rights and claims which Employee and other Releasors waive and release
against Employer and other Releasees include, to every extent allowed by law,
those arising under the Employee Retirement Income Security Act of 1974, the
Civil Rights Acts of 1866, 1871, 1964 and 1991, the Rehabilitation Act of 1973,
the Fair Labor Standards Act, the Equal Pay Act of 1963, the Vietnam Era
Veteran’s Readjustment Assistance Act of 1974, the Occupational safety and
Health Act, the Immigration reform and Control Act of 1986, the Americans with
Disabilities Act, the Age Discrimination in Employment Act of 1967, the Older
Worker’s Benefit Protection Act, the Florida Civil Rights Act, the Americans
with Disabilities Act and the Family and Medical Leave Act of 1993, both as
amended, and the Labor Law of People’s Republic of China, as amended. Employee
and other Releasors also agree to release Employer and other Releasors from any
other claim of discrimination, harassment or retaliation in employment (whether
based on federal, state or local law, statutory or decisional), any claim
sounding in tort or contract (express or implied) and any claim for attorneys’
fees, costs, disbursements and/or the like. This is not a complete list, and
Employee and other Releasors waive and release all similar rights and claims
under all other federal, state and local discrimination provisions and all other
statutory and common law causes of action relating in any way to Employee’s
employment or separation from employment with Employer and its subsidiaries and
affiliates.

 
2

--------------------------------------------------------------------------------


 
2.3.
Employee agrees that she has waived any damages and other relief available to
her (including, without limitation, monetary damages, equitable relief and
reinstatement) with respect to any claim or cause of action released in Sections
2.1. and 2.2. above.  Therefore, Employee and other Releasors agree and covenant
not to file any suit, charge or complaint against Releasees in any court or
administrative agency, with regard to any claim, demand, liability or obligation
released in Sections 2.1. and 2.2. above. Employee further represents that no
claims, complaints, charges, or other proceedings are pending in any court,
administrative agency, commission or other forum relating directly or indirectly
to her engagement with Employer.  Nothing in this Agreement shall be construed
to prohibit Employee from filing a charge with or participating in any
investigation or proceeding conducted by the United States Equal Employment
Opportunity Commission or a comparable state or local agency.  Further, nothing
in this Agreement shall be construed to prohibit Employee from challenging this
Agreement pursuant to the Older Workers’ Benefit Protection Act

 
2.4.
Except for the representations and obligations of Employee created by or arising
out of this Agreement effective on the Separation Date, Employer, and Employer’s
subsidiaries and affiliated companies, do hereby release, acquit, satisfy and
forever discharge and covenant not to sue Employee or Employee's descendants,
heirs, successors and assigns, and each of them, past or present, from any and
all manner of action, causes of action, rights, liens, agreements, contracts,
covenants, obligations, suits, claims, debts, dues, sums of monies, costs,
expenses, attorneys' fees, judgments, orders and liabilities, accounts,
covenants, controversies, promises, damages, of whatever kind and nature in law
or equity or otherwise whether now known or unknown, including specifically but
not limited to, any and all claims arising out of such employment relationship
Employee had with Employer and the transactions and relationships described
herein.

 
2.5.
Employee agrees not to testify for, appear on behalf of, or otherwise assist in
any way any individual, company, or agency in any claim against Employer,
except, unless, and only pursuant to a lawful subpoena issued to Employee.  If
such a subpoena is issued, Employee will immediately notify Employer and provide
it with a copy of the subpoena.

 
2.6.
Employee understands and agrees that as of the Separation Date, Employee was and
is no longer authorized to incur any expenses or obligations or liabilities on
behalf of Employer.

 
2.7.
Employee acknowledges and agrees that, during the period of Employee’s
employment by Employer, Employee had access to confidential, proprietary,
strategic and sensitive information relating to Employer's business and affairs
and the business and affairs of its affiliates and clients, including, without
limitation, materials used for identifying clients, client information and
lists, information concerning ongoing and potential assignments, internal
operating procedures, business plans, projections, valuations techniques,
financial models and research data.  Employee also acknowledges and agrees that
such information is special and unique to Employer and its affiliates and
clients and Employee has not and will not disclose to any other person or entity
such information without Employer’s prior written consent, except: (a) as may be
required pursuant to a valid subpoena, at the request of a government agency in
connection with any investigation it is conducting or as otherwise required by
applicable law; and (b) to Employee’s financial advisor(s) and/or her attorney,
provided that Employee first informs them of the confidentiality of this
Agreement and they agree to maintain its confidentiality. Employee hereby agrees
and covenants that Employee will not, directly or indirectly, publish, disclose
or make accessible to any other person, firm, corporation, organization or
entity, including, without limitation, any member of her family, any
confidential, proprietary, strategic or sensitive information whatsoever
relating, directly or indirectly, to Employer's clients, including, but not
limited to, Employer’s clients’ names, business, or affairs or the business or
affairs of any of Employer's affiliates or clients, that Employee may learn or
initiate and develop a business relationship with during Employee’s employment
by Employer, whether or not such information is specifically designated as
confidential, proprietary, strategic or sensitive.

 
3

--------------------------------------------------------------------------------


 
2.8.
Employee will not at any time after the Separation Date disclose or use for
Employee’s own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise other than Employer and any of its
subsidiaries or affiliates, any trade secrets, information, data or other
confidential information relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of Employer, generally, or of any subsidiary or affiliate
of Employer, however, that the foregoing shall not apply to information which is
not unique to Employer, or which is generally known to the industry or the
public other than as a result of Employee’s breach of this Agreement.  Employee
agrees to return to Employer all memoranda, books, papers, plans, information,
letters and other data, and all copies thereof or therefrom (including
electronic media containing such information) in any way relating to the
business of Employer and its affiliates, except that Employee may retain
personal notes, notebooks and diaries that do not contain confidential
information of the type described in the preceding sentence. Employee further
agrees that Employee will not retain or use for Employee’s account at any time
any trade names, trademark or other proprietary business designation used or
owned in connection with the business of Employer or its affiliates.

 
2.9.
Employee hereby certifies that Employee has returned to Employer, all of
Employer’s property, including computer and office equipment, office keys,
supplies, customer and work files and other related materials.

 
2.10.
Employee agrees and acknowledges that this Agreement does not constitute an
admission by Employer of any violation of any federal, state, or local statute
or regulation, or any violation of any of Employee’s rights or of any duty owed
by Employer to Employee. Employer agrees and acknowledges that this Agreement
does not constitute an admission by Employee of any violation of any federal,
state, or local statute or regulation, or any violation of any of Employer’s
rights or of any duty owed by Employee to Employer.

 
2.11.
Employee hereby agrees to indemnify Employer and its subsidiaries, its
affiliates, controlling persons, representatives and agents, for any loss,
damage, claim or expense arising out of her breach of the foregoing
representations or warranties and covenants. Employee agrees that the payments
and the benefits provided in Section 1 of this Agreement are in full discharge
of any and all liabilities and obligations of Employer to Employee.

 
3.
Miscellaneous.

 
3.1.
Employee agrees that Employee has not made, and shall not make or solicit, any
disparaging, denigrating, critical or untrue statements (public or private)
about Employer, its management or about any other employee of Employer, its
products, customers, clients, or prospects.  It is agreed and understood that
any breach of this paragraph by Employee would be material.

 
3.2.
Employer agrees that it shall not make any disparaging, denigrating, critical or
untrue statements (public or private) about Employee.  It is agreed and
understood that any breach of this Section 3 by Employer would be material.

 
3.3.
This Agreement shall be interpreted and enforced in accordance with the laws of
the State of New York. Each of the parties submits to the jurisdiction of any
provincial or federal court sitting in New York, in any action or proceeding
arising out of or relating to this Agreement and agrees that all claims in
respect of the action or proceeding may be heard and determined by any such
court. Each party also agrees not to bring any action or proceeding arising out
of or relating to this Agreement in any other court. Each of the parties waives
any defense of inconvenient forum to the maintenance of any action or proceeding
so brought and waives any bond, surety, or other security that might be required
of any other party with respect thereto.

 
4

--------------------------------------------------------------------------------


 
3.4.
If either party initiates proceedings for the other's breach of this Agreement,
the prevailing party shall recover attorneys' fees and costs, including such
fees and costs on any enforcement or appeal proceedings.

 
3.5.
If one or more paragraphs of this Agreement are ruled invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provision of the
Agreement, which shall remain in full force and effect.

 
3.6.
This Agreement may be modified only by a writing signed by both parties.

 
3.7.
Both parties agree that, unless required by law or by a court of competent
jurisdiction, this Agreement shall remain confidential and will not be used for
any purpose other than enforcing its specific terms in any proceeding between
the parties. If this document must be filed in any court proceeding, the person
seeking to file it will do so only under seal, unless expressly prohibited by
the court.

 
3.8.
This Agreement may be executed in two counterparts, each of which shall
constitute an original, but all of which together shall constitute one and the
same document.

 
IN WITNESS WHEREOF, Employee and Employer have agreed upon and signed this
Agreement as of the date set forth below.
 

EMPLOYEE:   EMPLOYER:                   RINO INTERNATIONAL CORPORATION          
                Sign 
/s/ YI (JENNY) LIU
  By:  /s/ Dejun Zou    
YI (JENNY) LIU
  Its:  
President and Chief Executive Officer
          Date:  August 12, 2010   Date:  August 12, 2010  

 
5

--------------------------------------------------------------------------------

